DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 10, the recited term “rigid” is a term of a relative degree that renders the scope of the claim unclear and vague, and it is unclear what material would meet a rigid material as claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2014/0165608) in view of Ito et al (US 2007/0095378), Klein (US 4,930,317), Buist (US 4,859,250), Bohlender et al (US 2008/0073336; hereinafter Bohlender ‘336), and Bohlender (US 6,472,645; hereinafter Bohlender ‘645). 
Tseng shows the structure claimed including an armrest and a thermoelectric device/generator (130) attached to the armrest, the thermoelectric device having a first side and a second side wherein a heat sink (134) as the recited conductive heat sink is disposed below the second side of the thermoelectric device as illustrated in Figure 1. But Tseng does not show a support structure disposed adjacent the armrest wherein the support structure is a rigid material having an opening for the thermoelectric device extends there through, a conductive plate disposed above the first side of the thermoelectric device wherein the electric device is provided with a first polarity and a second polarity to increase or decrease the temperature of the first side, respectively. 
Ito shows it is known to provide a heater with a support structure or a holding plate (11) having openings or inherently present there through wherein a thermoelectric system including thermoelectric devices (12, 13 ) are held therein as illustrate in Figure 1, and Ito further shows that the support structure/holding plate is made of glass epoxy or resin wherein such material is deemed rigid. Also see para [0041] to ]0043]

	Buist shows a thermoelectric device that is applied with a first polarity and a second polarity that is known to provide a cooling and a heating effect to the thermoelectric device as illustrated in Figure 1a and 1b. 
	Bohlender ‘336 shows a support structure/frame (2) that supports or positions heating devices (6) in a recess formed by the frame, and Bohlender ‘336 further what that the support structure/frame is sandwiched by a plurality of conductive plates (8). 
	Bohlender ‘645 also shows it is known to provide a support structure/frame (10) that supports or positions heating devices (46) in a recess (12) defined by the support structure, and Bohlender further shows a conductive element (28) that can function as a heat sink.  
	In view of Ito, Klein, Buist, Bohlender ‘366, and Bohlender ‘645, it would have been obvious to one of ordinary skill in the art to adapt Tseng with a structure support made of a rigid material having an opening for supporting and positioning the thermoelectric device therein as the thermoelectric system is disposed thru and bottom side of the support structure and adjacent to the surface of the armrest wherein a first and second polarity are applied to the thermoelectric device to generate heating and 
	With respect to claims 2 and 3, Klein further shows a fan (62) disposed below the conductive heat sink, a management device such as a control box (12) connected to the thermoelectric device and the fan to operate the desired heating and cooling operation of the device as well as operating the fan. 
	With respect to claims 5-7, Tseng further shows a seat having a plurality of thermal zones provided with its respective thermoelectric devices (106, 130, 140, 150) disposed below the seat, and as Klein shows a management device for controlling the thermoelectric device, it would have been obvious to provide the management device to control each of the thermoelectric devices in the thermal zones and achieve desired temperature individually or independently of each other via the first and second polarity as a matter of routine operations. 
	With respect to claims 8 and 9, Bohlender ‘336 further shows a thermal interface material (8) including a thermal foil or tape (10) that is provided on both first and second sides of the heating device that would further enhance the thermal conductivity from the heating device, and it would have been obvious to provide such thermal interface material coupled with the conductive plate and the conductive heat sink of Tseng as modified by Klein to further enhance the thermal conductive from the thermoelectric device. 
With respect to claims 10, 11-14 and 16, Tseng further shows the seat or seat shell having a plurality of thermal zones provided with its respective thermoelectric devices (106, 130, 140, 150) including a first thermoelectric device and a second 
With respect to claim 21, Ito shows the openings that are configured to receive two or more thermoelectric devices as illustrated in Figure 1.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Ito, Klein, Buist, Bohlender ‘366, and Bohlender ‘645as applied to claims 1-14, 16 and 21 above, and further in view of Ferry (US 2012/0146372) or Dryburgh et al (US 2002/017810).
Tseng in view of Ito, Klein, Buist, Bohlender ‘366, and Bohlender ‘645 shows the structure claimed except for a footwell enclosure.
Ferry or Dryburgh shows a foot stool (116/216 of Ferry) or an enclosure (3) wherein a passenger seat can be reclined toward the foot stool/enclosure to have an inclined flat orientation. 
In view of Ferry or Dryburgh, it would have been obvious to one of ordinary skill in the art to adapt Tseng, as modified by Ito, Klein, Buist, Bohlender ‘366, and 
Allowable Subject Matter
Claims 17-20 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SANG Y PAIK/Primary Examiner, Art Unit 3761